Case 4:09-cr-00342 Document 1420 Filed on 03/26/19 in TXSD Page 1 of 4

IN THE UNITED STATES COURT OF APPEALS
snited States Courts FOR THE FIFTH CIRCUIT

Southern District of Texas LH ATE CV AW

 

FILED
March 26, 2019 No. 18-20450
. —_—__ A True Copy
David J. Bradley, Clerk of Court Certified order issued Mar 26, 2019

UNITED STATES OF AMERICA, Suge W

Clerk, U.S Court C ve Fifth Circuit
Plaintiff-Appellee,
Vv.

GILBERT T. LOPEZ, JR., also known as Gilbert Lopez,

Defendant—Appellant.

 

Appeal from the United States District Court
for the Southern District of Texas

 

ORDER:

Gilbert T. Lopez, Jr., federal prisoner # 99141-179, moves for a certificate
of appealability (COA) from the denial of his 28 U.S.C. § 2255 motion in which
he challenged his conviction by a jury for wire fraud and conspiracy to commit
wire fraud in connection with Allen Stanford’s multi-billion-dollar Ponzi
scheme. Lopez, who is serving concurrent 240-month sentences, contends that
trial counsel rendered ineffective assistance by failing to advise him about
factors relevant to his decision to proceed to trial rather than accept a possible
plea offer, including the recommended sentence under the Federal Sentencing
Guidelines and the strength of the Government’s case. He argues that the
district court erred by denying his motion without holding an evidentiary

hearing on his claim.
Case 4:09-cr-00342 Document 1420 Filed on 03/26/19 in TXSD Page 2 of 4
No. 18-20450

At the COA stage, we need not decide whether Lopez will ultimately
prevail but ask only whether “jurists could conclude the issues presented are
adequate to deserve encouragement to proceed further.” Miller-El v. Cockrell,
537 U.S. 322, 327 (2003); see Buck v. Davis, 137 S. Ct. 759, 773-74 (2017). A
§ 2255 motion can be denied without an evidentiary hearing only if “the motion
and the files and records of the case conclusively show that the prisoner is
entitled to no relief.” § 2255(b). We review the district court’s decision not to
hold an evidentiary hearing for abuse of discretion. United States v. Edwards,
442 F.3d 258, 264 (5th Cir. 2006).

The district court did not address whether Lopez’s three trial lawyers
provided adequate advice but concluded instead that Lopez did not show a
reasonable likelihood that he would have accepted a plea offer in light of his
assertions of innocence. See United States v. Rivas-Lopez, 678 F.3d 353, 356-
57 (5th Cir. 2012) (discussing a claim that counsel failed to give effective advice
concerning a plea bargain). To the extent the district court may have reached
its decision by giving more weight to the Government’s detailed affidavits than
to Lopez’s assertions, it may have improperly weighed the evidence and
assessed credibility without a hearing. See United States v. Hughes, 635 F.2d
449, 451 (5th Cir. 1981); cf. United States v. Reed, 719 F.3d 369, 374 (5th Cir.
2013) (remanding for a hearing). Reasonable jurists might therefore debate
whether the record conclusively showed that Lopez was entitled to no relief so
as to obviate a hearing. See § 2255(b).

Accordingly, a COA is GRANTED as to whether the district court abused
its discretion by denying the § 2255 motion without a hearing on the claim of

ineffective assistance of trial counsel.
Case 4:09-cr-00342 Document 1420 Filed on 03/26/19 in TXSD Page 3 of 4
No. 18-20450

COn B Wihlett—

 

DON R. WILLETT
UNITED STATES CIRCUIT JUDGE
Case 4:09-cr-00342 Document 1420 Filed on 03/26/19 in TXSD Page 4 of 4

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

March 26, 2019

Mr. David J. Bradley

Southern District of Texas, Houston
United States District Court

515 Rusk Street

Room 5300

Houston, TX 77002

No. 18-20450 USA v. Gilbert Lopez, Jr.
USDC No. 4:17-CV-722

Dear Mr. Bradley,

Enclosed is a copy of the judgment issued as the mandate.

Sincerely,

LYLE W. CAYCE, Clerk

Lteinteni_S4andewr

By:
Christina A. Gardner, Deputy Clerk
504-310-7684

 

cc w/fencl:
Mr. Chris Flood
Ms. Carmen Castillo Mitchell
